 



EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), is dated as of September 1, 2019
(the “Effective Date”), by and among HQ LTS Corporation, a Delaware corporation
(the “Company”), HireQuest, Inc., a Delaware corporation (the “Parent”) and John
D. McAnnar, an individual (“Executive”).

 

WHEREAS, the Company is wholly-owned by the Parent; and

 

WHEREAS, the Executive desires to be employed by the Company on the terms and
conditions set forth herein; and

 

WHEREAS, in connection therewith, the Company, the Parent, and Executive desire
to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties contained herein, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto covenant and
agree as follows:

 

PART ONE – DEFINITIONS

 

Definitions. For purposes of this Agreement, the following definitions will be
in effect:

 

“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the entity specified, where control
may be by management authority, contract or equity interest.

 

“Board” means the Board of Directors of the Parent or the Compensation Committee
thereof (or any other committee subsequently granted authority by the Board),
subject to Section 14 below.

 

“Change of Control” means a change in the ownership or control of the Parent
effected through any of the following transactions: (i) a merger, consolidation
or reorganization approved by the Parent’s stockholders, unless securities
representing more than fifty percent (50%) of the total combined voting power of
the voting securities of the successor corporation are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Parent’s outstanding
voting securities immediately prior to such transaction, (ii) any
stockholder-approved sale, transfer or other disposition of all or substantially
all of the Parent’s assets, or (iii) the acquisition, directly or indirectly, by
any person or related group of persons (other than the Parent or a person that
directly or indirectly controls, is controlled by or is under common control
with, the Parent) of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Parent’s outstanding securities pursuant to a tender or exchange
offer made directly to the Parent’s stockholders. Notwithstanding the foregoing,
however, in any circumstance or transaction in which compensation payable
pursuant to this Agreement would be subject to the tax under Section 409A of the
Code if the foregoing definition of “Change of Control” were to apply, but would
not be so subject if the term “Change of Control” were defined herein to mean a
“change in control event” within the meaning of Treasury Regulation §
1.409A-3(i)(5), then “Change of Control” means, but only to the extent necessary
to prevent such compensation from becoming subject to the tax under Section 409A
of the Code, a transaction or circumstance that satisfies the requirements of
both (1) a Change of Control under the applicable clauses (i) through (iv)
above, and (2) a “change in control event” within the meaning of Treasury
Regulation Section § 1.409A-3(i)(5).

 



1 

 

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the Treasury regulations and administrative guidance promulgated thereunder.

 

“Company” means, unless the context otherwise requires, HQ LTS Corporation, a
Delaware corporation.

 

“Compensation Committee” means the Compensation Committee of the Board.

 

“Employment Period” means the Term and all subsequent Terms.

 

“Good Reason” shall mean the occurrence of any of the following without
Executive’s consent: (i) a material reduction of Executive’s duties or
responsibilities, relative to Executive’s duties or responsibilities as in
effect immediately prior to such reduction; (ii) a reduction of more than ten
percent (10%) in Executive’s Base Salary as in effect immediately prior to such
reduction; (iii) a reduction of more than ten percent (10%) by the Company in
the kind or level of employee benefits, including bonuses, for which Executive
was eligible (although amounts actually earned will vary) immediately prior to
such reduction, with the result that Executive’s overall benefits package is
materially reduced; (iv) the relocation of Executive to a facility or a location
more than twenty-five (25) miles from his current office in Goose Creek, South
Carolina; provided, however, that a reduction that is generally applicable to
all executives of the Company shall not constitute “Good Reason” under clauses
(ii) and (iii) hereof. A termination of employment by Executive shall not be
deemed to be for Good Reason unless (A) Executive gives the Company written
notice describing the event or events which are the basis for such termination
within 60 days after the event or events occur, (B) such grounds for termination
(if susceptible to correction) are not corrected by the Company within 30 days
of the Company’s receipt of such notice (the “Correction Period”), and (C)
Executive terminates Executive’s employment no later than 30 days following the
Correction Period.

 

“Termination for Cause” shall mean the Company’s termination of Executive’s
employment for any of the following reasons: (i) Executive’s commission of any
act of fraud, embezzlement or dishonesty, (ii) the arrest or conviction of
Executive, or the entry of a plea of nolo contendere by Executive, for a felony;
(iii) Executive’s unauthorized use or disclosure of any confidential information
or trade secrets of the Company, (iv) the disclosing or using of any material
Confidential Information (as hereinafter defined) of Company at any time by
Executive, except as required in connection with his duties to Company, (v)
Executive’s violation of a published Company policy which stipulates the
Executive may be terminated by the Company for cause; or (vi) Executive’s
continued failure, in the reasonable good faith determination of the Board
(excluding Executive therefrom), to perform the major duties, functions and
responsibilities of Executive’s position after written notice from the Company
identifying the deficiencies in Executive’s performance and a reasonable cure
period of not less than thirty (30) days.

 



2 

 

 

PART TWO - TERMS AND CONDITIONS OF EMPLOYMENT

 

The following terms and conditions will govern Executive’s employment with the
Company throughout the Employment Period and will also, to the extent expressly
indicated below, remain in effect following Executive’s cessation of employment
with the Company.

 

1.                  Employment and Duties. During the Employment Period,
Executive will serve as the General Counsel, Corporate Secretary, and Vice
President of HireQuest, Inc. and of HQ LTS Corporation and will report to the
Chief Executive Officer of Parent. Executive will have such duties and
responsibilities as are commensurate with such positions and such other duties
and responsibilities commensurate with such position (including with the
Parent’s subsidiaries) as are from time to time assigned to Executive by the
Chief Executive Officer. During the Employment Period, Executive will devote his
full business time, energy and skill to the performance of his duties and
responsibilities hereunder, provided the foregoing will not prevent Executive
from (a) serving as a non-executive director on the board of directors of
non-profit organizations and other companies, (b) participating in charitable,
civic, educational, professional, community or industry affairs, (c) managing
his and his family’s personal investments, including in an advisory capacity
related to current or potential investments, or (d) such other activities
approved by the Board from time to time; provided, that such activities
individually or in the aggregate do not interfere or conflict with Executive’s
duties and responsibilities hereunder, violate applicable law, or create a
potential business or fiduciary conflict.

 

2.                  Term. The term of this Agreement shall run for a period from
the Effective Date through August 31, 2021 (such period, the “Term”), and may be
terminated earlier as contemplated by Section 7.A. Termination of this Agreement
due to its non-renewal shall not constitute a Termination for Cause or a
resignation by Executive for Good Reason.

 

3.                  Compensation; Additional Incentives.

 

A.                Base Salary. Executive’s base salary (the “Base Salary”) will
be paid at the rate of $15,833.33 monthly ($190,000.00 annualized) during the
Term. Executive’s Base Salary may be increased by the Compensation Committee
and/or Board in their sole discretion, but shall not be decreased without
Executive’s consent. Executive’s Base Salary will be paid at periodic intervals
in accordance with the Company’s normal payroll practices for salaried
employees. Executive will be eligible to participate in a non-qualified
retirement plan set up by the Company with an employee match at least equivalent
to that provided by the Company to any Company employees entitled to participate
in any Company 401(k) plan.

 

B.                 Bonus Opportunities.

 

(i)                 Discretionary Bonus. With respect to each fiscal year
beginning with the fiscal year ending December 31, 2019, the Compensation
Committee shall have sole discretion to award a discretionary bonus to the
Executive.

 

(ii)               2019 Bonus. For fiscal year ending December 31, 2019, the
Company shall pay to Executive a one-time bonus of $25,000.00 in addition to any
Discretionary Bonus. Executive will have the option to accept this bonus in a
single lump-sum cash payment or by being issued an amount of registered
non-restricted common stock with equivalent value.

 



3 

 

 

(iii)             Performance Bonus. Beginning with the fiscal year ending
December 31, 2020, Company shall pay to Executive a bonus according to the
Company Senior Executive Bonus Plan (the “Performance Bonus”). Subject to final
approval by the Compensation Committee, Executive shall receive the Performance
Bonus between 0% and 50% of his Base Salary upon achieving the various tiered
goals set forth in the Company Senior Executive Performance Bonus Plan.

 

(iv)             Short-Term Deferral. Any bonus payable pursuant to Sections
3.B.(i) – 3.(B).(iii) shall be paid to the Employee within a reasonable time,
but in no event later than 60 calendar days, after the last day of the
applicable fiscal year to which the bonus relates.

 

C.                 The Company may deduct and withhold, from the compensation
payable and benefits provided to Executive hereunder, any and all applicable
federal, state, local and other taxes and any other amounts required to be
deducted or withheld by the Company under applicable statute or regulation.

 

D.                To the extent that any compensation paid or payable pursuant
to this Agreement is considered “incentive-based compensation” within the
meaning and subject to the requirements of Section 10D of the Exchange Act, such
compensation shall be subject to potential forfeiture or recovery by the Company
in accordance with any compensation recovery policy adopted by the Board or any
committee thereof in response to the requirements of Section 10D of the Exchange
Act and any implementing rules and regulations thereunder adopted by the
Securities and Exchange Commission or any national securities exchange on which
the Company’s common stock is then listed. This Agreement may be unilaterally
amended by the Company to comply with any such compensation recovery policy.

 

4.                  Equity Compensation.

 

A.                Upon execution of this Agreement, Executive shall be granted
and issued 25,000 restricted shares of Parent common stock pursuant to the
Command Center, Inc. 2016 Stock Incentive Plan, or any successor plan, subject
to the terms and conditions of the plan, which shall vest and become
unrestricted according to the following schedule: 50% on the second anniversary
of the Effective Date of this Agreement, and 6.25% per fiscal quarter for each
of the first eight fiscal quarters occurring thereafter, provided, however, that
this vesting schedule is subject to vesting upon termination of Executive’s
employment as set forth in Section 7.

 

5.                  Expense Reimbursement; Fringe Benefits; Paid Time Off (PTO).

 

A.                Executive will be entitled to reimbursement from the Company
for customary, ordinary and necessary business expenses incurred by Executive in
the performance of Executive’s duties hereunder, provided that Executive’s
entitlement to such reimbursements shall be conditioned upon Executive’s
provision to the Company of vouchers, receipts and other substantiation of such
expenses in accordance with Company policies.

 

B.                 Company will pay for dues and fees required for any
professional licenses maintained by Executive, membership in professional or
industry associations, continuing education requirements associated with any
professional license and conferences and seminars commonly attended by
executives in similar companies.

 



4 

 

 

C.                 During the Employment Period, Executive will be eligible to
participate in any group life insurance plan, group medical and/or dental
insurance plan, accidental death and dismemberment plan, short-term disability
program and other employee benefit plans, including profit sharing plans,
cafeteria benefit programs and stock purchase and option plans, which are made
available to executives of the Company and for which Executive qualifies under
the terms of such plan or plans.

 

D.                Executive shall be entitled to paid vacation pursuant to the
Company’s policies in the same amount as is available to other employees of the
Company with equivalent tenure giving credit to Executive for years of
employment by Hire Quest, LLC, and their affiliated entities.

 

6.                  Executive Covenants.

 

A.                Covenants. During the 30 days following the termination of the
Employment Period, Executive will take all actions the Parent or Company may
reasonably request to maintain the Parent’s or Company’s business, goodwill and
business relationships and to assist with transition matters, all at Company
expense. In addition, upon the receipt of notice from the Parent or Company
(including outside counsel), during the Employment Period and thereafter,
Executive will respond and provide information with regard to matters in which
he has knowledge as a result of his employment with the Company, and will
provide assistance to the Parent or Company and its representatives in the
defense or prosecution of any claims that may be made by or against the Parent
or Company, to the extent that such claims may relate to the period of
Executive’s employment with the Company, all at Company expense. During the
Employment Period and thereafter, Executive shall promptly inform the Parent and
Company if he becomes aware of any lawsuits involving such claims that may be
filed or threatened against the Parent or Company. During the Employment Period
and thereafter, Executive shall also promptly inform the Parent and Company (to
the extent he is legally permitted to do so) if he is asked to assist in any
investigation of the Parent or Company (or its actions), regardless of whether a
lawsuit or other proceeding has then been filed against the Parent or Company
with respect to such investigation, and will not do so unless legally required.
The Company will pay Executive at a rate of $350.00 per hour, plus reasonable
expenses, in connection with any actions requested by the Parent or Company
under this paragraph following any termination of Executive’s employment, with
such amounts being paid to Executive at periodic intervals in accordance with
the Company’s normal payroll practices for salaried employees. Executive’s
obligations under this paragraph shall be subject to the Parent’s and Company’s
reasonable cooperation in scheduling in light of Executive’s other obligations.
Executive will seek and obtain Board approval prior to committing Company,
Parent, or any of their Affiliates to any material transaction involving any
party which is an Affiliate or related party (as that term is defined by the SEC
and relevant securities laws) of Executive.

 

B.                 Survival of Provisions. The obligations contained in this
Section 7 will survive the termination of Executive’s employment with the
Company and will be fully enforceable thereafter.

 



5 

 

 

7.                  Termination of Employment.

 

A.                General. Subject to Sections 7.D and 7.F, Executive’s
employment with the Company is “at-will” and may be terminated at any time by
either Executive or the Company for any reason (or no reason) in accordance with
this Agreement, which will also result in the Term ending, by the party seeking
to terminate Executive’s employment providing 60-days written notice of such
termination to the other party. The 60-day notice shall not be required in the
final 60 days of the Term. If the Company intends to renew Executive’s
agreement, the Company shall employ reasonable best efforts to engage the
Executive in negotiations 90 days prior the final day of the Term.

 

B.                 Death and Permanent Disability. Upon the death or permanent
disability of the Executive during the Term, the employment relationship created
pursuant to this Agreement will immediately terminate, the Term will end, and
amounts will only be payable under this Agreement as specified in this Section
7.B. Should Executive’s employment with the Company terminate by reason of
Executive’s death or permanent disability during the Employment Period,
Executive, or Executive’s estate, shall be entitled to receive:

 

(i)       the unpaid Base Salary earned by Executive pursuant to Section 3.A for
services rendered through the date of Executive’s death or permanent disability,
as applicable, payable in accordance with the Company’s normal payroll practices
for terminated salaried employees plus all of Executive’s accrued paid time off
or vacation;

 

(ii) an amount equal to the Base Salary the Executive would have earned in the
60 day period following Executive’s death or permanent disability, assuming said
death or disability had not occurred;

 

(iii)       reimbursement of all expenses for which Executive is entitled to be
reimbursed pursuant to Section 6, payable in accordance with the Company’s
normal reimbursement practices;

 

(iv)       the right to continue health care benefits under the Consolidated
Omnibus Budget Reconciliation Act of 1986, as amended, at Executive’s cost, to
the extent required and available by law and subject to the Company continuing
to maintain a group health plan;

 

(v)       any accrued but unpaid Bonus pursuant to Section 3.B, payable at such
time as provided in Section 3.B;

 

(vi) pro-rata vesting of the restricted stock award set forth in Section 4.A
calculated as if the restricted stock had vested and become unrestricted on a
monthly basis. By way of example, if Executive becomes permanently disabled one
year after the execution of this Agreement, 25% of his restricted stock shall
immediately vest and become unrestricted. By way of further example, if
Executive becomes permanently disabled two years and two months after the
execution of this Agreement, 54.17% of his restricted stock shall immediately
vest and become unrestricted (2.083% vesting per month x 26 months).

 



6 

 

 

(vii)       the limited death, disability, and/or income continuation benefits
provided under Section 5.C, if any, will be payable in accordance with the terms
of the plans pursuant to which such limited death or disability benefits are
provided.

 

Compensation and benefits provided pursuant to Section 7.B.(i) through 7.B.(vi)
are collectively referred to as the “Accrued Obligations.”

 

If Executive’s death occurs before payment of any earned Bonus set forth in
section 3.B.(i) – 3.B.(iii) of this Agreement, the applicable payments will be
made to the Executive’s estate. For purposes of this Agreement, Executive will
be deemed “permanently disabled” if Executive is so characterized pursuant to
the terms of the Company’s disability policies or programs applicable to
Executive from time to time, or if no such policy is applicable, if the
Compensation Committee determines, in its reasonable discretion, that Executive
is unable to perform the essential functions of Executive’s duties for physical
or mental reasons for ninety (90) days in any twelve-month period.

 

C.                 Termination for Cause; Resignation without Good Reason. The
Company may at any time during the Employment Period, upon written notice
summarizing with reasonable specificity the basis for the Termination for Cause,
terminate Executive’s employment hereunder for any act qualifying as a
Termination for Cause. Such termination will be effective immediately upon such
notice. Upon any Termination for Cause (or employee’s resignation other than for
Good Reason), Executive shall be solely entitled to receive:

 

(i)       the unpaid Base Salary and Bonuses earned by Executive pursuant to
Section 3 for services rendered through the date of termination, payable in
accordance with the Company’s normal payroll practices for terminated salaried
employees plus all of Executive’s accrued paid time off or vacation;

 

(ii)       reimbursement of all expenses for which Executive is entitled to be
reimbursed pursuant to Section 5, payable in accordance with the Company’s
normal reimbursement practices; and

 

(iii)       the right to continue health care benefits under the Consolidated
Omnibus Budget Reconciliation Act of 1986, as amended, at Executive’s cost, to
the extent required and available by law and subject to the Company continuing
to maintain a group health plan.

 

D.                Involuntary Termination Without Cause by the Company;
Resignation by Executive for Good Reason. The Company shall be entitled to
terminate Executive with 60-days’ notice, other than a Termination for Cause,
and Executive shall be entitled to resign with or without Good Reason, in each
case at any time. The 60-day notice shall not be required in the final 60 days
of the Term. If the Company intends to renew Executive’s agreement, the Company
shall employ reasonable best efforts to engage the Executive in negotiations 90
days prior the final day of the Term. If Executive (1) is terminated by the
Company other than in circumstances constituting a Termination for Cause, or (2)
resigns for Good Reason, then Executive shall be solely entitled to receive:

 



7 

 

 

(i)       The Accrued Obligations through the date of termination, payable in a
lump sum within 15 days;

 

(ii)       An amount equal to Executive’s Base Salary for a period equal to one
month for every year of total employment by the Company or any affiliate,
including without limitation, Hire Quest LTS, LLC and Hire Quest, LLC, up to a
maximum of six (6) months. By way of example, if Executive has worked for the
Company or an affiliate for five years at the time of involuntary termination,
he would be entitled to five-months’ pay;

 

(iii)       Full payment of the 2019 Bonus;

 

(iv)       Pro-rated payment of the Performance Bonus in Sections 3.B(iii).

 

(v)       Pro-rata vesting of the restricted stock award set forth in Section
4.A calculated as if the restricted stock had vested and become unrestricted on
a monthly basis. By way of example, if Executive is terminated without good
cause or resigns for good reason one year after the execution of this Agreement,
25% of his restricted stock shall immediately vest and become unrestricted. By
way of further example, if Executive is terminated without good cause or resigns
for good reason two years and two months after the execution of this Agreement,
54.17% of his restricted stock shall immediately vest and become unrestricted
(2.083% vesting per month x 26 months).

 

(vi)       For purposes of clarity, a termination of Executive’s employment due
to Executive’s death or to Executive’s permanent disability shall not be
considered either a termination by the Company without cause or a resignation by
Executive for Good Reason, and such termination shall not entitle Executive (or
his heirs or representatives) to any compensation or benefits pursuant to this
Section 7.D.

 

E.                 Termination by Non-Renewal. In the event the company fails to
renew Executive’s employment before the expiration of this Agreement
(“Non-Renewal”), Executive shall be entitled to receive:

 

(i)       The Accrued Obligations through the date of termination, payable in a
lump sum within 15 days.

 

(ii)       Full payment of the 2019 Bonus.

 

(iii)       Pro-rated payment of the Performance Bonus in Sections 4.B(iii).

 

(iv) 50% of the restricted stock awarded in Section 4.A shall immediately vest
and become non-restricted.

 



8 

 

 

F.       Compensation following a Change of Control.

 

(i)        Notwithstanding any other provision of this Agreement, if a Change of
Control occurs prior to the end of the Term, this Agreement shall be extended
automatically for a one-year renewal period beginning on the date of the Change
of Control (a “Post-Change of Control Renewal Period”). Following a Change of
Control, the Executive’s annual base salary shall not be decreased and, during
the Post-Change of Control Renewal Period, the Executive’s base salary shall be
increased on an annual basis by an amount at least equal to the average base
salary increase, expressed as a percentage, provided to executives of the
Company or the Parent of comparable status and position to the Executive. On and
after a Change of Control, the Executive shall be included: (a) to the extent
eligible thereunder (which eligibility shall not be conditioned on Executive’s
salary grade or on any other requirement which excludes persons of comparable
status to Executive unless such exclusion was in effect for such plan or an
equivalent plan immediately prior to the Change of Control), in any and all
plans providing benefits for the Company’s or the Parent’s salaried Executives
in general (including but not limited to group life insurance, hospitalization,
medical, dental, and long-term disability plans) and (b) in plans provided to
executives of the Company or the Parent of comparable status and position to
Executive (including but not limited to deferred compensation, split-dollar life
insurance, supplemental retirement, stock option, stock appreciation, stock
bonus, cash bonus and similar or comparable plans); provided that in no event
shall the aggregate level of benefits under the plans described in clause
(a) and the plans described in clause (b), respectively, in which Executive is
included be less than the aggregate level of benefits under plans of the Company
or the Parent of the type referred to in such clause, respectively, in which
Executive was participating immediately prior to the Change of Control.

 

(ii)        If Executive’s employment is terminated during the Post-Change of
Control Renewal Period, the Company shall pay the Executive a one-time, lump-sum
severance payment equal to one hundred fifty percent (150%) of the Executive’s
Base Salary in effect at the time of such termination (“Change of Control
Severance Payment”). The Change of Control Severance Payment shall be paid to
the Executive in cash equivalent on the date that is sixty (60) days after the
date of termination of the Executive’s employment; provided that, to the extent
required to comply with Section 409A of the Code, all or a portion of the Change
of Control Severance Payment shall be delayed until the first day of the seventh
(7th) month following the month in which the termination of the Executive’s
employment occurs, without interest thereon.

 

(iii)        In addition, should the Company terminate Executive’s employment
during the Post-Change of Control Renewal Period, all restrictions on any
restricted stock or restricted stock unit awards made to the Executive by the
Company, the Parent or its affiliates shall lapse such that Executive is fully
and immediately vested in such awards upon such termination of employment; any
stock options or stock appreciation rights granted to Executive pursuant to the
Company’s, the Parent’s or its affiliate’s equity-based incentive plan(s) shall
become fully and immediately vested upon such termination of employment; and any
performance shares, performance units or similar performance-based equity awards
granted to Executive pursuant to the Company’s, the Parent’s or its affiliate’s
equity-based incentive plan(s) shall be deemed earned on a pro rated basis
according to the portion of the performance period that has elapsed through the
date of the termination of employment as if all performance requirements had
been satisfied at the target level (or such higher level as would have been
achieved if performance through the date of the termination of employment had
continued through the end of the performance period).

 



9 

 

 

G.       Resignations from Other Positions. Upon any termination of Executive’s
employment, and as a condition to Executive receiving any benefits under 7.C,
7.D, 7.E, or 7.F(ii) and (iii) (the “Severance Benefits”) under this Agreement,
if so requested by a majority of the Board, Executive will immediately resign
(1) as a director of the Parent and any of its subsidiaries, (2) from all
officer or other positions of the Parent and Company, and (3) from all fiduciary
positions (including as trustee) Executive then holds with respect to any
employee benefit plans or trusts established, maintained or sponsored by the
Parent, the Company, or by any of their Affiliates. Failure by Executive to
resign immediately from all positions described in the immediately preceding
sentence shall result in automatic forfeiture of any and all rights to the
Severance Benefits.

 

H.       Options Upon Termination. Except as otherwise provided in Section 7,
upon termination of Executive’s employment for any reason and subject to the
terms of the Company’s Stock Plan, as it may be amended from time to time,
including by reason of Executive’s death or permanent disability, any portion of
any options held by the Executive that are not then vested will immediately be
forfeited and expire for no consideration and the remainder of such options will
remain exercisable pursuant to the terms of the Company’s Stock Plan (with the
understanding that any options that are intended to be “incentive stock options”
under the Code shall thereupon be disqualified from such treatment); provided,
that any portion of the options held by Executive immediately prior to
Executive’s death, to the extent then exercisable, will remain exercisable
pursuant to the terms of the Company’s following Executive’s death; and
provided, further, that in no event shall any portion of the options be
exercisable after the Final Exercise Date.

 

I.       Release. Notwithstanding anything contained herein, Executive’s right
to receive (or retain) the Severance Benefits other than the Accrued Obligations
through the date of termination, is conditioned on and subject to Executive’s
execution within twenty-one (21) days (or, to the extent required by applicable
law, forty-five (45) days) following the termination date and non-revocation
within seven (7) days thereafter of a general release of claims and potential
claims against Parent and all of its subsidiaries, and their respective
officers, directors, shareholders, insurers, employees, and agents in a form
provided by the Company.

 

8.                  Section 409A of the Code.

 

A.                General. This Agreement shall be interpreted and applied in
all circumstances in a manner that is consistent with the intent of the parties
that, to the extent applicable, amounts earned and payable pursuant to this
Agreement shall constitute short-term deferrals exempt from the application of
Section 409A of the Code and, if not exempt, that amounts earned and payable
pursuant to this Agreement shall not be subject to the premature income
recognition or adverse tax provisions of Section 409A of the Code.

 

B.                 Separation from Service. References in this Agreement to
“termination” of Executive’s employment, “resignation” by Executive from
employment and similar terms shall, with respect to such events that will result
in payments of compensation or benefits, mean for such purposes a “separation
from service” as defined under Section 409A of the Code.

 

C.                 Specified Executive. In the event any one or more amounts
payable under this Agreement constitute a “deferral of compensation” and become
payable on account of the “separation from service” (as determined pursuant to
Section 409A of the Code) of Executive and if as such date Executive is a
“specified employee” (as determined pursuant to Section 409A of the Code), such
amounts shall not be paid to Executive before the earlier of (i) the first day
of the seventh calendar month beginning after the date of Executive’s
“separation from service” or (ii) the date of Executive’s death following such
“separation from service.” Where there is more than one such amount, each shall
be considered a separate payment and all such amounts that would otherwise be
payable prior to the date specified in the preceding sentence shall be
accumulated (without interest) and paid together on the date specified in the
preceding sentence.

 



10 

 

 

D.                Separate Payments. For purposes of Section 409A of the Code,
each payment or amount due under this Agreement shall be considered a separate
payment, and Executive’s entitlement to a series of payments under this
Agreement is to be treated as an entitlement to a series of separate payments.

 

E.                 Reimbursements. Any reimbursement to which Executive is
entitled pursuant to this Agreement that would constitute nonqualified deferred
compensation subject to Section 409A of the Code shall be subject to the
following additional rules: (i) no reimbursement of any such expense shall
affect Executive’s right to reimbursement of any other such expense in any other
taxable year; (ii) reimbursement of the expense shall be made, if at all, not
later than the end of the calendar year following the calendar year in which the
expense was incurred; (iii) the right to reimbursement shall not be subject to
liquidation or exchange for any other benefit; and (iv) the right to
reimbursement of expenses incurred kind shall terminate one year after the end
of the Employment Period.

 

9.                  Section 280G of the Code. Notwithstanding anything to the
contrary contained herein (or any other agreement entered into by and between
Executive and the Company or any incentive arrangement or plan offered by the
Parent or Company), in the event that any amount or benefit paid or distributed
to Executive pursuant to this Agreement, taken together with any amounts or
benefits otherwise paid to Executive by the Parent or Company (collectively, the
“Covered Payments”), would constitute an “excess parachute payment” as defined
in Section 280G of the Code, and would thereby subject Executive to an excise
tax under Section 4999 of the Code (an “Excise Tax”), the provisions of this
Section 10 shall apply. If the aggregate present value (as determined for
purposes of Section 280G of the Code) of the Covered Payments exceeds the amount
which can be paid to Executive without Executive incurring an Excise Tax, then
the amounts payable to Executive under this Agreement (or any other agreement by
and between Executive, the Parent, and/or the Company or pursuant to any
incentive arrangement or plan offered by the Parent or Company) shall be reduced
(but not below zero) to the maximum amount which may be paid hereunder without
Executive becoming subject to the Excise Tax (such reduced payments to be
referred to as the “Payment Cap”). In the event Executive receives reduced
payments and benefits as a result of application of this Section 10, Executive
shall have the right to designate which of the payments and benefits otherwise
set forth herein (or any other agreement between the Parent, the Company and/or
Executive or any incentive arrangement or plan offered by the Parent or Company)
shall be received in connection with the application of the Payment Cap, subject
to the following sentence. Reduction shall first be made from payments and
benefits which are determined not to be nonqualified deferred compensation for
purposes of Section 409A of the Code, and then shall be made (to the extent
necessary) out of payments and benefits that are subject to Section 409A of the
Code and that are due at the latest future date.

 

10.              No Guarantee of Tax Consequences. The Board, the Compensation
Committee, the Parent, the Company and their Affiliates, officers and employees
make no commitment or guarantee to Executive that any federal, state, local or
other tax treatment will apply or be available to Executive or any other person
eligible for compensation or benefits under this Agreement and assume no
liability whatsoever for the tax consequences to Executive or to any other
person eligible for compensation or benefits under this Agreement.

 



11 

 

 

11.              Controlling Law, Jurisdiction and Venue. This Agreement and all
questions related to its validity, interpretation, performance, and enforcement
shall be governed by the laws of the state of South Carolina, notwithstanding
any conflict-of-interest provisions to the contrary. Executive agrees that any
and all claims arising out of or relating to this Agreement or Executive’s
employment by the Company shall be resolved by binding arbitration. Arbitration
shall occur in Charleston, South Carolina. Arbitration shall proceed pursuant to
the rules of the American Arbitration Association except where this agreement
conflicts with those rules. In case of conflict, the terms of this agreement
shall govern. A mutually agreeable neutral arbitrator shall be selected by the
parties from a list provided by the local office of the American Arbitration
Association in the Charleston, South Carolina region. The arbitration
proceedings and opinion shall be confidential. The arbitration hearing shall
occur within 120 days of the date it is filed. Notwithstanding anything in the
rules of the American Arbitration Association, the parties shall be allowed to
engage in discovery according to the following rules: each party shall serve all
interrogatories and requests for documents within 30 days of filing the
arbitration. Each party shall be limited to 20 interrogatories and 10 document
requests. Discovery shall be fully responded to within 30 days of receipt. The
parties may each take 3 depositions including the deposition of an opposing
party. No other discovery shall be allowed except upon written motion to the
arbitrator. The arbitrator shall issue a written opinion including findings of
fact and conclusions of law within thirty days of the conclusion of the
arbitration hearing. The arbitrator may award any relief, legal or equitable, to
either party available under law or which may be awarded by a court of competent
jurisdiction where the arbitration takes place provided, however that the
arbitrator shall not be empowered to award punitive or consequential damages.
The parties hereby expressly waive their right to recover punitive and
consequential damages in such a proceeding. The parties shall have the rights to
appeal or seek confirmation or modification of such a decision that are set
forth in the Federal Arbitration Act. This arbitration agreement and any
arbitration shall be governed by the Federal Arbitration Act to the exclusion of
state law inconsistent therewith. The parties shall share equally the
administrative fees and arbitrator’s fees and expenses unless a contrary
provision of law governs. All other costs and expenses associated with the
arbitration, including, without limitation, each party’s respective attorney’s
fees, shall be borne by the party incurring the expense.

 

12.              Noncompetition, non-disclosure requirements. During the
Restricted Period (defined below), the Executive shall not, directly or
indirectly (whether by himself or through an affiliate, in partnership or
conjunction with, or as an employee, officer, director, manager, member, owner,
consultant or agent of, any other person) own, manage, operate, control, consult
with, be employed by, participate in the ownership, management, operation or
control of, or otherwise render services to or engage in, any business within
the United States engaged in or competitive with the businesses conducted by the
Company, the Parent, or their affiliates (including without limitation providing
workers compensation insurance to any franchisee of the Company, the Parent, or
an affiliated); provided, that a Principal’s ownership of securities of 2% or
less of any publicly traded class of securities of a public company shall not
violate this Section. For purposes of this Agreement, the Restricted Period
shall be defined as the period of such Executive’s employment with the Company,
the Parent, or any of its affiliates and ending on the later of (x) one year
following such Executive’s termination with the Company, the Parent, or its
affiliates and (y) the second anniversary of the Effective Date.

 



12 

 

 

13.              Entire Agreement; Severability. This Agreement and the
agreements referenced herein contain the entire agreement of the parties
relating to the subject matter hereof, and supersede in their entirety any and
all prior agreements, understandings or representations relating to the subject
matter hereof. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The provisions of
this Agreement shall be deemed severable and, if any provision is found to be
illegal, invalid or unenforceable for any reason, (a) the provision will be
amended automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (b) the illegality, invalidity or
unenforceability will not affect the legality, validity or enforceability of the
other provisions hereof.

 

14.              Amendment; Committee Authority. This Agreement may be amended,
supplemented, or modified only by a written instrument duly executed by or on
behalf of each party hereto. All determinations and other actions required or
permitted hereunder to be made by or on behalf of the Parent, the Company, or
the Board may be made by either the Board (excluding Executive therefrom) or the
Compensation Committee (or any other committee subsequently granted authority by
the Board); provided that the actions of the Compensation Committee (or any
other committee subsequently granted authority by the Board) shall be subject to
the authority then vested in such committee by the Board, it being understood
and agreed that as of the date of this Agreement the Compensation Committee has
full authority, concurrent with the Board, to administer this Agreement; and
provided, further, that a decision or action by the Compensation Committee (or
any other committee subsequently granted authority by the Board) hereunder shall
be subject to review or modification by the Board if the Board so chooses.

 

15.              Waiver. The rights and remedies of the parties to this
Agreement are cumulative and not alternative. Neither the failure nor any delay
by either party in exercising any right, power, or privilege under this
Agreement will operate as a waiver of such right, power, or privilege, and no
single or partial exercise of any such right, power, or privilege will preclude
any other or further exercise of such right, power, or privilege or the exercise
of any other right, power, or privilege. To the maximum extent permitted by
applicable law, (a) no claim or right arising out of this Agreement can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by the other party; (b) no waiver that
may be given by a party will be applicable except in the specific instance for
which it is given; and (c) no notice to or demand on one party will be deemed to
be a waiver of any obligation of such party or of the right of the party giving
such notice or demand to take further action without notice or demand as
provided in this Agreement.

 

16.              No Violation. Executive represents and warrants that the
execution and delivery of this Agreement and the performance of Executive’s
services contemplated hereby will not violate or result in a breach by Executive
of, or constitute a default under, or conflict with: (i) any provision or
restriction of any employment, consulting, or other similar agreement; (ii) any
agreement by Executive with any third party not to compete with, solicit from,
or otherwise disparage such third party; (iii) any provision or restriction of
any agreement, contract, or instrument to which Executive is a party or by which
Executive is bound; or (iv) any order, judgment, award, decree, law, rule,
ordinance, or regulation or any other restriction of any kind or character to
which Executive is subject or by which Executive is bound.

 



13 

 

 

17.              Assignment. Notwithstanding anything else herein, this
Agreement is personal to Executive and neither this Agreement nor any rights
hereunder may be assigned by Executive. The Company or Parent may assign this
Agreement to an affiliate or to any acquirer of all or substantially all of the
business and/or assets of the Company or the Parent, in which case the term
“Company” or “Parent,” as the case may be, will mean such affiliate or acquirer.
This Agreement will inure to the benefit of and be binding upon the personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees, legatees and permitted assignees of the parties.

 

18.              Counterparts, Facsimile. This Agreement may be executed in one
or more counterparts, each of which will be deemed to be an original copy of
this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement. To the maximum extent permitted by
applicable law, this Agreement may be executed via facsimile.

 

19.              Notices. Any notice required to be given under this Agreement
shall be deemed sufficient, if in writing, and sent by certified mail, return
receipt requested, via overnight courier, or hand delivered to the Company or
the Parent at 111 Springhall Drive, Goose Creek, SC 29445, Attn: Chairman of the
Compensation Committee and General Counsel, and to Executive at the most recent
address reflected in the Company’s employment records.

 

Signature page follows.

 



14 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the Effective Date.

 

  PARENT:       HIREQUEST, INC., a Delaware corporation       By: /s/ Richard F.
Hermanns   Name: Richard F. Hermanns   Title: President and CEO          
COMPANY:       HQ LTS CORPORATION, a Delaware corporation       By: /s/ Richard
F. Hermanns   Name: Richard F. Hermanns   Title: President and CEO          
EXECUTIVE:       JOHN D. MCANNAR, an individual       By: /s/ John D. McAnnar  
       John D. McAnnar, an individual

 



15 

 

 

ADDENDUM TO EMPLOYMENT AGREEMENT

 

Executive Stock Purchase Matching Program. The Parent shall match 20% of the
purchases of common stock of the Parent that the Executive makes during the time
period commencing on the Effective Date and ending upon the Executive’s
termination from employment with the Parent and Company (“Stock Purchase
Matching Period”). For purposes of this section, a purchase shall not include
stock received by the Executive as compensation. This program shall be subject
to the following terms and conditions:

 

(a)     The shares of common stock issued by the Parent pursuant to this Section
shall be Restricted Shares granted under the Equity Incentive Plan (the
“Matching Restricted Stock”) and shall not vest until the second anniversary of
the date on which the Executive purchased the common stock that triggered the
matching obligation (a “Triggering Purchase”).

 

(b)     If such anniversary occurs during a Parent blackout period under the
Parent’s Insider Trading Policy, the Matching Restricted Stock shall vest on the
first day immediately following the end of the blackout period.

 

(c)     The Matching Restricted Stock shall only vest if the Executive is
employed by the Parent and Company on such vesting date and owns at least the
same number of shares of Parent common stock that were matched at the time of
the Triggering Purchase.

 

(d)     The number of shares of Matching Restricted Stock that the Parent shall
issue to the Executive pursuant to this Section shall not exceed $25,000 in
value in the aggregate within any one-year period.

 

(e)     The Board may accommodate exceptions to these provisions in its
discretion to account for special or unforeseen circumstances.

 

HIREQUEST, INC.   JOHN D. MCANNAR           By: /s/ Richard Hermanns   By: /s/
John D. McAnnar   Richard Hermanns     John D. McAnnar   President, CEO        
        HQ LTS CORPORATION                           By: /s/ Richard Hermanns  
      Richard Hermanns         CEO      

 

 

16